DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 02/28/2022, with respect to the objection to claim 17 have been fully considered and are persuasive. The amendment to claim 17 corrects the misspelling of “DTE”. Accordingly, the objection to claim 17 has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 02/28/2022, with respect to the 35 USC 112(b) rejection of claims 9-12 have been fully considered but are not persuasive.  
Applicant argues that “adequate support of claim 9 exists regarding the determination of the reference fuel efficiency. For example, claim 10 recites…” However, the Examiner notes that claims 9-12 are not rejected for lack of support; claim 9 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. The omitted step is: ". This step is not disclosed in this or any claim upon which claim 9 depends (i.e., limitations from claim 10 cannot be relied upon in this instance). Applicant further argues that “as recited in claim 9, the controller determines the reference fuel efficiency and the reference fuel efficiency is determined among the final fuel efficiencies of the respective drive modes”. However, the language of claim 9 appears to imply that the step of determining the reference fuel efficiency among the final fuel efficiencies of the respective drive modes has already occurred (i.e., “when” implies an act which is already known to occur). That is, as claimed, when the reference fuel efficiency among the final fuel efficiencies of the respective drive modes has been determined, the deviation in final fuel efficiency between drive modes is calculated as a deviation between the reference fuel efficiency and the final fuel efficiency of each drive mode. However, the Examiner notes that “a reference fuel efficiency” is first introduced immediately preceding the limitation ". However, the act of the controller having already determined the reference fuel efficiency among the final fuel efficiencies of the respective drive modes has not been claimed before this recitation, thereby amounting to a gap between the steps. See MPEP § 2172.01.
Accordingly, the 35 USC 112(b) rejection of claims 9-12 is upheld. However, it is the opinion of the Examiner that the claim language of claim 9 can be amended in such a manner to resolve the above-described concerns. For instance, the limitation " could be amended to " or ". Alternatively, the act of the controller determining the reference fuel efficiency among the final fuel efficiencies of the respective drive modes could be amended to be included after the initial invocation of “a reference fuel efficiency”.
Applicant’s arguments, see Pgs. 7-12, filed 02/28/2022, with respect to the 35 USC 103 rejections of claims 1-3, 8, 9, and 13-15 have been fully considered but are not persuasive.  
Applicant argues that the cited references do not describe or suggest “wherein the final fuel efficiency of each drive mode is calculated by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode.” As conceded in the previous Final Office Action, Lee (900) and Konishi fail to outright teach or suggest the above limitation. Instead, Kim (758) is relied upon for such a teaching. In particular, Applicant argues that Kim fails to describe or suggest “performing blending for the actual drive fuel efficiency of each drive mode”, as purportedly, the blending provided by Kim is directed to driving cycles rather than driving modes. Applicant specifically refers to “each drive mode of an eco-mode, a normal mode, and a sport mode”. However, it is noted that the features upon which applicant relies (i.e., “each drive mode of an eco-mode, a normal mode, and a sport mode”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, a “drive mode” must be interpreted under broadest reasonable interpretation. The Examiner refers to paragraph [0039] of Kim (758), which discloses “a plurality of past driving cycles (e.g., each individual interval from a previous charging to next charging is defined as one driving cycle)”. In particular, the Examiner notes the use of “e.g.” in defining the driving cycles. This exemplary language suggests that the definition of driving cycles need not strictly be defined as the interval from a previous charging to a next charging. The Examiner notes that the specification of the instant application includes similar language in at least Pg. 4 line 25 – Pg. 5 line 2: “Herein, the plurality of drive modes may be known drive modes. For example, the plurality of drive modes may include at least two known modes of an eco (ECO/ECO+) mode, a normal mode, a comfort mode, and a sports mode”. In other words, the instant application anticipates the use of alternative known drive modes, even if they are not included in the listed examples. Further, the Examiner notes that Lee (900) is relied upon for teachings of the drive modes (see at least [0006] of Lee (900), where a driver driving mode and an autonomous driving mode are discussed). Thus, Kim (758) is relied upon for the teaching of blending of drive modes, not necessarily the drive modes themselves. As such, the driving cycles of Kim (758) could reasonably be interpreted by one of ordinary skill in the art to correspond to the driving modes of Lee (900), particularly since Lee (900) and Kim (758) are both concerned with the determination of a distance to empty based on fuel efficiency. 
Accordingly, the 35 USC 103 rejection of claims 1-3, 8, 9, and 13-15 is upheld. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-17 are directed to calculating a distance to empty (DTE) of vehicle drive modes of a vehicle. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle in the following limitations:
in response to receiving a driver selection as a drive mode and accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode,
collecting… 
a final fuel efficiency of each drive mode using a drive distance of each drive mode, a consumption energy of each drive mode or a fuel efficiency of each drive mode, and a learning fuel efficiency obtained by performing learning while the vehicle is being driven;
and calculating… a DTE of each drive mode based on the calculated final fuel efficiency of each drive mode,
wherein the final fuel efficiency of each drive mode is calculated by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode.
The above-recited limitations establish the use of calculations for determining a DTE of each drive mode; these calculations are readily performed mentally or with the assistance of pen and paper (e.g., using a spreadsheet or similar). Further, the above-recited limitations establish the acquisition and transmission of data, amounting to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, such activity is claimed at a high level of generality and directed towards generic computing devices, as is discussed further below. This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 1 does recite additional elements:
…a vehicle…
…by a controller…
…by the controller…
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology. Pg. 4 lines 1-7 disclose that the control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions “executed by a process, controller/control unit, or the like”. That is, the technology used to implement the invention is not specific or integral to the claim. 
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Independent claims 13 and 17 are substantially parallel in scope to independent claim 1 and are rejected under similar reasoning as claim 1.
Regarding claim 2, which sets forth:
wherein the controller is configured to operate a display device to display a DTE of a mode that corresponds to the driver selection of the drive mode among the calculated DTEs of the respective drive modes.
Such a recitation amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 14 is substantially parallel in scope to claim 2 and is rejected under similar reasoning as claim 2.
Regarding claim 3, which sets forth:
wherein in the collecting of the drive data, the drive data further includes total drive distance information accumulated while the vehicle travels,
and the calculating of the final fuel efficiency of each drive mode further includes calculating, by the controller, the final fuel efficiency of each drive mode by further using the total drive distance information.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature of data collected and the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 15 is substantially parallel in scope to claim 3 and is rejected under similar reasoning as claim 3.
Regarding claim 4, which sets forth:
wherein in the calculating of the final fuel efficiency of each drive mode, the final fuel efficiency of each drive mode is a final fuel efficiency of each drive mode calculated using the formula below (see claim set)
wherein, CRF is a final fuel efficiency of each drive mode, DM is a drive distance of each drive mode, DT is the total drive distance, CRM is a fuel efficiency of each drive
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature of data collected and the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 16 is substantially parallel in scope to claim 4 and is rejected under similar reasoning as claim 4.
Regarding claim 5, which sets forth:
wherein in the collecting of the drive data, the drive data further includes a total consumption energy or fuel efficiency while the vehicles is being driven, and the obtained drive data is stored when the drive data satisfies a predetermined fuel efficiency learning condition.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature of data collected. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Further, the storage of obtained drive data could reasonably be stored in a spreadsheet or similar pen and paper record-keeping technique. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 6, which sets forth:
when the total drive distance travelled by the vehicle reaches a predetermined set distance after updating a previous fuel efficiency, the method further includes:
calculating, by the controller, a fuel efficiency from the total drive distance and the total consumption energy which are accumulated after the previous fuel efficiency has been updated;
calculating, by the controller, a new learning fuel efficiency by adding the calculated fuel efficiency, which is calculated from the total drive distance and the total consumption energy, to the previous learning fuel efficiency, and by obtaining an average of the same;
and updating, by the controller, the learning fuel efficiency to the newly calculated learning fuel efficiency, and storing the newly calculated learning fuel efficiency.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature of data collected and the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Further, the storage of obtained drive data could reasonably be stored in a spreadsheet or similar pen and paper record-keeping technique. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 7, which sets forth:
wherein the collecting of the drive data includes: collecting, by the controller, consumption energy or fuel consumption information which is accumulated for each drive mode while the vehicle is being driven,
wherein the fuel efficiency of each drive mode used when calculating the final fuel efficiency is a value obtained by dividing the drive distance of each drive mode, which is collected as the drive data, by the consumption energy or fuel consumption of the corresponding mode.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature of data collected and the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 8, which sets forth:
wherein the calculating of the DTE of each drive mode includes: correcting, by the controller, the calculated final fuel efficiency of each drive mode to adjust a deviation in final fuel efficiency between the drive modes to become within a predetermined set range;
and calculating, by the controller, the DTE of each drive mode of the vehicle using the corrected final fuel efficiency of each drive mode.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature of data collected and the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9, which sets forth:
wherein the deviation in final fuel efficiency between the drive modes is calculated as a deviation between a reference fuel efficiency and the final fuel efficiency of each drive mode when the controller determines the reference fuel efficiency among the final fuel efficiencies of the respective drive modes,
wherein the controller determines the reference fuel efficiency among the final fuel efficiencies of the respective drive modes.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 10, which sets forth:
determining, by the controller, the final fuel efficiency of the drive mode which represents a maximum drive distance among the drive distances of the respective drive modes as the reference fuel efficiency.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 11, which sets forth:
wherein when the deviation in final fuel efficiency between the drive modes is greater than a maximum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the maximum value.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 12, which sets forth:
wherein when the deviation in final fuel efficiency between the drive modes is less than a minimum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the minimum value.
Such a recitation merely embellishes the abstract idea of calculating a distance to empty of vehicle drive modes of a vehicle by providing further detail regarding the nature the calculation process. Further, such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0056900 A1), hereinafter Lee (900), in view of Konishi (US 2013/0173106 A1), and in further view of Kim (US 2013/0158758 A1), hereinafter Kim (758).

Regarding claim 1, Lee (900) teaches a method of calculating a distance to empty (DTE) of vehicle drive modes of a vehicle, comprising:
in response to receiving a driver selection as a drive mode
Lee (900) teaches ([0055]): "Thereafter, as shown in FIG. 1, if the driver selects the autonomous driving mode, the autonomous driving operation begins, and simultaneously, a gas mileage pattern learning operation for the autonomous driving operation begins, at step S500."
collecting, by a controller, drive data including… fuel efficiency information of each drive mode;
Lee (900) teaches ([0043]): "Calculating the driver driving mode DTE may include: calculating an arithmetic average between the single fixed gas mileage value provided from the manufacturer of the corresponding vehicle and an accumulated learning gas mileage value of the driver that is accumulatively operated depending on the driving patterns of the driver; and multiplying the arithmetic average as a learning gas mileage by a value obtained by measuring the current amount of remaining fuel." Lee further teaches ([0053]): "The DTE in the autonomous driving mode can be calculated by multiplying a current amount of remaining fuel by the calculated final learning gas mileage for the autonomous driving."
calculating, by the controller, a final fuel efficiency of each drive mode using ... a consumption energy of each drive mode or a fuel efficiency of each drive mode, and a learning fuel efficiency obtained by performing learning while the vehicle is being driven;
Lee (900) teaches ([0065]): "The calculator 102 calculates... A final learning gas mileage is calculated by compensating for the predicted learning gas mileage using an accumulated driving learning compensation factor that is renewed by learning after each autonomous driving operation." Lee (900) further teaches ([0037]): "The driving learning compensation factor is calculated by an error value obtained by comparing the calculated predicted learning gas mileage with a gas mileage resulted from a real autonomous driving operation."
and calculating, by the controller, a DTE of each drive mode based on the calculated final fuel efficiency of each drive mode,
Lee (900) teaches ([0043]): "Calculating the driver driving mode DTE may include: calculating an arithmetic average between the single fixed gas mileage value provided from the manufacturer of the corresponding vehicle and an accumulated learning gas mileage value of the driver that is accumulatively operated depending on the driving patterns of the driver; and multiplying the arithmetic average as a learning gas mileage by a value obtained by measuring the current amount of remaining fuel." Lee further teaches ([0053]): "The DTE in the autonomous driving mode can be calculated by multiplying a current amount of remaining fuel by the calculated final learning gas mileage for the autonomous driving."
However, Lee (900) does not outright teach accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, collecting drive data including an accumulated drive distance of each drive mode, and calculating a final fuel efficiency of each drive mode using a drive distance of each drive mode. Konishi teaches a vehicle which calculates fuel mileage, comprising:
and accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
collecting, by a controller, drive data including an accumulated drive distance of each drive mode,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
calculating, by the controller, a final fuel efficiency of each drive mode using a drive distance of each drive mode…
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900) to incorporate the teachings of Konishi to provide accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, collecting drive data including an accumulated drive distance of each drive mode, and calculating a final fuel efficiency of each drive mode using a drive distance of each drive mode. Lee (900) and Konishi are both concerned with vehicle fuel use and efficiency; accordingly, one would be motivated to incorporate the teachings of Konishi, as doing so allows for the determination of fuel efficiency based at least in part on driving distance. Konishi illustrates the advantage of this determination through determining fuel efficiency for both EV driving and HEV driving, allowing for a comparison of energy consumption in both modes which each have their own respective driving distances.
However, neither Lee (900) nor Konishi outright teach calculating the final fuel efficiency of each drive mode by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode. Kim (758) teaches a technique for calculating distance to empty in an electric vehicle, comprising:
wherein the final fuel efficiency of each drive mode is calculated by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode.
Kim (758) teaches ([0043]): "For calculation of average fuel efficiency, a weighted average method in which a weighted value is applied to each fuel efficiency may be used. For example, the average fuel efficiency may be expressed as Equation (1)." Equation 1 is included below. Kim (758) further teaches ([0044]): "where R0 is a past driving average fuel efficiency, A1, A2, A3, An and B denote weighted value, a[0], a[1], a[2], and a[n-1] denote fuel efficiencies of each driving cycle, and b[0] denotes a certified fuel efficiency."  Kim (758) even further teaches: “In order to calculate the average value, a weighted average technique of applying a weighted value to each fuel efficiency may be used.” The numerator of Equation 1 corresponds to the total drive distance of each drive mode, while the denominator corresponds to the total drive distance. The Examiner notes that Equation 1 may be expanded, as is demonstrated below. In such an expansion, it becomes clear that the weighted value of each term is normalized by the sum of all weighted values (i.e., as is done during a weighted average technique). Such an implementation amounts to a ratio of the total drive distance to the total drive distance of each drive mode, particularly since fuel efficiencies are known to possess units corresponding to distance/unit of fuel (or similar; Kim (758) uses units of km/%)

    PNG
    media_image1.png
    120
    1163
    media_image1.png
    Greyscale

                
                    R
                    0
                    =
                     
                    
                        
                            A
                            1
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    0
                    ]
                    +
                    
                        
                            A
                            2
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    1
                    ]
                    +
                    …
                    +
                    
                        
                            A
                            n
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    n
                    -
                    1
                    ]
                    +
                    
                        
                            B
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    b
                    [
                    0
                    ]
                
            
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900) and Konishi to incorporate the teachings of Kim (758) to provide calculating the final fuel efficiency of each drive mode by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode. Lee (900) and Kim (758) are both particularly concerned with the determination of a distance to empty based on fuel efficiency. Accordingly, incorporating the teachings of Kim (758) by utilizing the equation of Kim (758) predictably provides a fuel efficiency determined using the known equation. One of ordinary skill in the art can reasonably be expected to modify the variable names and formula structure in order to form an identical equation.

Regarding claim 2, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 1. Lee (900) further teaches:
the controller is configured to operate a display device to display a DTE of a mode that corresponds to the driver selection of the drive mode among the calculated DTEs of the respective drive modes.
Lee (900) teaches ([0012]): "In accordance with another embodiment of the present disclosure, a method of displaying driver driving mode distance to empty (DTE) and an autonomous driving mode DTE of a vehicle capable of autonomous driving includes: displaying the driver driving mode DTE when the vehicle starts... and additionally displaying the calculated autonomous driving mode DTE, wherein a driving mode of the vehicle is allowed to be selected based on the DTEs separately displayed by the driving modes."

Regarding claim 3, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 1. However, Lee (900) does not outright teach drive data including total drive distance information and calculating the final fuel efficiency of each drive mode by using the total drive distance information. Konishi further teaches:
in the collecting of the drive data, the drive data further includes total drive distance information accumulated while the vehicle travels,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
and the calculating of the final fuel efficiency of each drive mode further includes calculating, by the controller, the final fuel efficiency of each drive mode by further using the total drive distance information.
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to further incorporate the teachings of Konishi to provide drive data including total drive distance information and calculating the final fuel efficiency of each drive mode by using the total drive distance information. Lee (900) and Konishi are both concerned with vehicle fuel use and efficiency; accordingly, one would be motivated to incorporate the teachings of Konishi, as doing so allows for the determination of fuel efficiency based at least in part on driving distance. Konishi illustrates the advantage of this determination through determining fuel efficiency for both EV driving and HEV driving, allowing for a comparison of energy consumption in both modes which each have their own respective driving distances.

Regarding claim 4, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 3. However, neither Lee (900) nor Konishi outright teach calculating the final fuel efficiency of each drive mode using the disclosed formula. Kim (758) further teaches:
in the calculating of the final fuel efficiency of each drive mode, the final fuel efficiency of each drive mode is a final fuel efficiency of each drive mode calculated using the formula below, wherein, CRF is a final fuel efficiency of each drive mode, DM is a drive distance of each drive mode, DT is the total drive distance, CRM is a fuel efficiency of each drive mode which becomes the drive data, and CRL is a learning fuel efficiency.
Kim (758) teaches ([0043]): "For calculation of average fuel efficiency, a weighted average method in which a weighted value is applied to each fuel efficiency may be used. For example, the average fuel efficiency may be expressed as Equation (1)." Equation 1 is included below. Kim (758) further teaches ([0044]): "where R0 is a past driving average fuel efficiency, A1, A2, A3, An and B denote weighted value, a[0], a[1], a[2], and a[n-1] denote fuel efficiencies of each driving cycle, and b[0] denotes a certified fuel efficiency." The Examiner notes that one of ordinary skill in the art would recognize that the ratio DM/DT of the instant application is a weighted value associated with the amount of driving done in a driving mode in relation to total driving distance.

    PNG
    media_image1.png
    120
    1163
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to further incorporate the teachings of Kim (758) to provide calculating the final fuel efficiency of each drive mode using the disclosed formula. Lee (900) and Kim (758) are both particularly concerned with the determination of a distance to empty based on fuel efficiency. Accordingly, incorporating the teachings of Kim (758) by utilizing the equation of Kim (758) predictably provides a fuel efficiency determined using the known equation. One of ordinary skill in the art can reasonably be expected to modify the variable names and formula structure in order to form an identical equation.

Regarding claim 8, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 1. Lee (900) further teaches:
the calculating of the DTE of each drive mode includes: correcting, by the controller, the calculated final fuel efficiency of each drive mode to adjust a deviation in final fuel efficiency between the drive modes to become within a predetermined set range; 
 Lee (900) teaches ([0058]): "Furthermore, after the autonomous driving operation is completed, the gas mileage value predicted before the driving operation and real gas mileage data for each section are compared with each other, and an error value obtained as the result of the comparison is used as a driving learning compensation factor by which the accumulated driving learning compensation factor is renewed, at step S530." Lee (900) further teaches ([0059]): "That is, at step S300 of calculating the autonomous mode DTE, the learning gas mileage value predicted before the driving operation is compensated for by the accumulated driving learning compensation factor that is renewed each time." Thus, the calculated final fuel efficiency is corrected using the accumulated driving learning compensation factor, which corrects the value within a predetermined set range. Accordingly, no error results in no change, while an error results in a correction of the value based on the error (i.e., a predetermined set range).
and calculating, by the controller, the DTE of each drive mode of the vehicle using the corrected final fuel efficiency of each drive mode.
Lee (900) teaches ([0059]): "That is, at step S300 of calculating the autonomous mode DTE, the learning gas mileage value predicted before the driving operation is compensated for by the accumulated driving learning compensation factor that is renewed each time."

Regarding claim 9, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 8. Lee (900) further teaches:
the deviation in final fuel efficiency between the drive modes is calculated as a deviation between a reference fuel efficiency and the final fuel efficiency of each drive mode when the controller determines the reference fuel efficiency among the final fuel efficiencies of the respective drive modes, wherein the controller determines the reference fuel efficiency among the final fuel efficiencies of the respective drive modes.
Lee (900) teaches ([0058]): "Furthermore, after the autonomous driving operation is completed, the gas mileage value predicted before the driving operation and real gas mileage data for each section are compared with each other, and an error value obtained as the result of the comparison is used as a driving learning compensation factor by which the accumulated driving learning compensation factor is renewed, at step S530." Lee (900) further teaches ([0059]): "That is, at step S300 of calculating the autonomous mode DTE, the learning gas mileage value predicted before the driving operation is compensated for by the accumulated driving learning compensation factor that is renewed each time."

Regarding claim 13, Lee (900) teaches a system for calculating distance to empty (DTE) of vehicle drive modes of a vehicle, comprising:
a memory configured to store program instructions;
Lee (900) teaches: ([0069]): "The various embodiments disclosed herein, including embodiments of the DTE dual-display apparatus and/or elements thereof, can be implemented using one or more processors coupled to a memory (or other non-transitory machine readable recording medium) storing computer executable instructions for causing the processor(s) to perform the instructions described above including the functions described in relation to the input 101, the calculator 102, and the output 103."
and a processor configured to execute the program instructions, the program instructions when executed configured to:
Lee (900) teaches: ([0069]): "The various embodiments disclosed herein, including embodiments of the DTE dual-display apparatus and/or elements thereof, can be implemented using one or more processors coupled to a memory (or other non-transitory machine readable recording medium) storing computer executable instructions for causing the processor(s) to perform the instructions described above including the functions described in relation to the input 101, the calculator 102, and the output 103."
in response to receiving a driver selection as a drive mode
Lee (900) teaches ([0055]): "Thereafter, as shown in FIG. 1, if the driver selects the autonomous driving mode, the autonomous driving operation begins, and simultaneously, a gas mileage pattern learning operation for the autonomous driving operation begins, at step S500."
collect drive data including… fuel efficiency information of each drive mode;
Lee (900) teaches ([0043]): "Calculating the driver driving mode DTE may include: calculating an arithmetic average between the single fixed gas mileage value provided from the manufacturer of the corresponding vehicle and an accumulated learning gas mileage value of the driver that is accumulatively operated depending on the driving patterns of the driver; and multiplying the arithmetic average as a learning gas mileage by a value obtained by measuring the current amount of remaining fuel." Lee further teaches ([0053]): "The DTE in the autonomous driving mode can be calculated by multiplying a current amount of remaining fuel by the calculated final learning gas mileage for the autonomous driving."
calculate a final fuel efficiency of each drive mode using ... a consumption energy of each drive mode or a fuel efficiency of each drive mode, and a learning fuel efficiency obtained by performing learning while the vehicle is being driven;
Lee (900) teaches ([0065]): "The calculator 102 calculates... A final learning gas mileage is calculated by compensating for the predicted learning gas mileage using an accumulated driving learning compensation factor that is renewed by learning after each autonomous driving operation." Lee (900) further teaches ([0037]): "The driving learning compensation factor is calculated by an error value obtained by comparing the calculated predicted learning gas mileage with a gas mileage resulted from a real autonomous driving operation."
and calculate a DTE of each drive mode based on the calculated final efficiency of each drive mode,
Lee (900) teaches ([0043]): "Calculating the driver driving mode DTE may include: calculating an arithmetic average between the single fixed gas mileage value provided from the manufacturer of the corresponding vehicle and an accumulated learning gas mileage value of the driver that is accumulatively operated depending on the driving patterns of the driver; and multiplying the arithmetic average as a learning gas mileage by a value obtained by measuring the current amount of remaining fuel." Lee further teaches ([0053]): "The DTE in the autonomous driving mode can be calculated by multiplying a current amount of remaining fuel by the calculated final learning gas mileage for the autonomous driving."
However, Lee (900) does not outright teach accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, collecting drive data including an accumulated drive distance of each drive mode, and calculating a final fuel efficiency of each drive mode using a drive distance of each drive mode. Konishi teaches a vehicle which calculates fuel mileage, comprising:
and accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
collect drive data including an accumulated drive distance of each drive mode,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
calculate a final fuel efficiency of each drive mode using a drive distance of each drive mode…
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900) to incorporate the teachings of Konishi to provide accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, collecting drive data including an accumulated drive distance of each drive mode, and calculating a final fuel efficiency of each drive mode using a drive distance of each drive mode. Lee (900) and Konishi are both concerned with vehicle fuel use and efficiency; accordingly, one would be motivated to incorporate the teachings of Konishi, as doing so allows for the determination of fuel efficiency based at least in part on driving distance. Konishi illustrates the advantage of this determination through determining fuel efficiency for both EV driving and HEV driving, allowing for a comparison of energy consumption in both modes which each have their own respective driving distances.
However, neither Lee (900) nor Konishi outright teach calculating the final fuel efficiency of each drive mode by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode. Kim (758) teaches a technique for calculating distance to empty in an electric vehicle, comprising:
wherein the final fuel efficiency of each drive mode is calculated by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode.
Kim (758) teaches ([0043]): "For calculation of average fuel efficiency, a weighted average method in which a weighted value is applied to each fuel efficiency may be used. For example, the average fuel efficiency may be expressed as Equation (1)." Equation 1 is included below. Kim (758) further teaches ([0044]): "where R0 is a past driving average fuel efficiency, A1, A2, A3, An and B denote weighted value, a[0], a[1], a[2], and a[n-1] denote fuel efficiencies of each driving cycle, and b[0] denotes a certified fuel efficiency."  Kim (758) even further teaches: “In order to calculate the average value, a weighted average technique of applying a weighted value to each fuel efficiency may be used.” The numerator of Equation 1 corresponds to the total drive distance of each drive mode, while the denominator corresponds to the total drive distance. The Examiner notes that Equation 1 may be expanded, as is demonstrated below. In such an expansion, it becomes clear that the weighted value of each term is normalized by the sum of all weighted values (i.e., as is done during a weighted average technique). Such an implementation amounts to a ratio of the total drive distance to the total drive distance of each drive mode, particularly since fuel efficiencies are known to possess units corresponding to distance/unit of fuel (or similar; Kim (758) uses units of km/%)

    PNG
    media_image1.png
    120
    1163
    media_image1.png
    Greyscale

                
                    R
                    0
                    =
                     
                    
                        
                            A
                            1
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    0
                    ]
                    +
                    
                        
                            A
                            2
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    1
                    ]
                    +
                    …
                    +
                    
                        
                            A
                            n
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    n
                    -
                    1
                    ]
                    +
                    
                        
                            B
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    b
                    [
                    0
                    ]
                
            
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900) and Konishi to incorporate the teachings of Kim (758) to provide calculating the final fuel efficiency of each drive mode by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode. Lee (900) and Kim (758) are both particularly concerned with the determination of a distance to empty based on fuel efficiency. Accordingly, incorporating the teachings of Kim (758) by utilizing the equation of Kim (758) predictably provides a fuel efficiency determined using the known equation. One of ordinary skill in the art can reasonably be expected to modify the variable names and formula structure in order to form an identical equation.

Regarding claim 14, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 13. Lee further teaches:
the controller is configured to operate a display device to display a DTE of a mode that corresponds to the driver selection of the drive mode among the calculated DTEs of the respective dive modes.
Lee (900) teaches ([0012]): "In accordance with another embodiment of the present disclosure, a method of displaying driver driving mode distance to empty (DTE) and an autonomous driving mode DTE of a vehicle capable of autonomous driving includes: displaying the driver driving mode DTE when the vehicle starts... and additionally displaying the calculated autonomous driving mode DTE, wherein a driving mode of the vehicle is allowed to be selected based on the DTEs separately displayed by the driving modes."

Regarding claim 15, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 13. However, Lee (900) does not outright teach drive data including total drive distance information and calculating the final fuel efficiency of each drive mode by using the total drive distance information. Konishi further teaches:
in the collecting of the drive data, the drive data further includes total drive distance information accumulated while the vehicle travels,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
and in the calculating of the final fuel efficiency of each drive mode the controller is configured to calculate the final fuel efficiency of each drive mode by further using the total drive distance information.
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to further incorporate the teachings of Konishi to provide drive data including total drive distance information and calculating the final fuel efficiency of each drive mode by using the total drive distance information. Lee (900) and Konishi are both concerned with vehicle fuel use and efficiency; accordingly, one would be motivated to incorporate the teachings of Konishi, as doing so allows for the determination of fuel efficiency based at least in part on driving distance. Konishi illustrates the advantage of this determination through determining fuel efficiency for both EV driving and HEV driving, allowing for a comparison of energy consumption in both modes which each have their own respective driving distances.

Regarding claim 16, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 15. However, neither Lee (900) nor Konishi outright teach calculating the final fuel efficiency of each drive mode using the disclosed formula. Kim (758) teaches a technique for calculating distance to empty in an electric vehicle, comprising:
in the calculating of the final fuel efficiency of each drive mode, the final fuel efficiency of each drive mode is a final fuel efficiency of each drive mode calculated using the formula below, wherein, CRF is a final fuel efficiency of each drive mode, DM is a drive distance of each drive mode, DT is the total drive distance, CRM is a fuel efficiency of each drive mode which becomes the drive data, and CRL is a learning fuel efficiency.
Kim (758) teaches ([0043]): "For calculation of average fuel efficiency, a weighted average method in which a weighted value is applied to each fuel efficiency may be used. For example, the average fuel efficiency may be expressed as Equation (1)." Equation 1 is included below. Kim (758) further teaches ([0044]): "where R0 is a past driving average fuel efficiency, A1, A2, A3, An and B denote weighted value, a[0], a[1], a[2], and a[n-1] denote fuel efficiencies of each driving cycle, and b[0] denotes a certified fuel efficiency." The Examiner notes that one of ordinary skill in the art would recognize that the ratio DM/DT of the instant application is a weighted value associated with the amount of driving done in a driving mode in relation to total driving distance.

    PNG
    media_image1.png
    120
    1163
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to further incorporate the teachings of Kim (758) to provide calculating the final fuel efficiency of each drive mode using the disclosed formula. Lee (900) and Kim (758) are both particularly concerned with the determination of a distance to empty based on fuel efficiency. Accordingly, incorporating the teachings of Kim (758) by utilizing the equation of Kim (758) predictably provides a fuel efficiency determined using the known equation. One of ordinary skill in the art can reasonably be expected to modify the variable names and formula structure in order to form an identical equation.

Regarding claim 17, Lee (900) teaches a method of calculating a distance to empty (DTE) of vehicle drive modes of a vehicle, comprising:
in response to receiving a driver selection as a drive mode
Lee (900) teaches ([0055]): "Thereafter, as shown in FIG. 1, if the driver selects the autonomous driving mode, the autonomous driving operation begins, and simultaneously, a gas mileage pattern learning operation for the autonomous driving operation begins, at step S500."
collecting, by a controller, drive data including… fuel efficiency information of each drive mode;
Lee (900) teaches ([0043]): "Calculating the driver driving mode DTE may include: calculating an arithmetic average between the single fixed gas mileage value provided from the manufacturer of the corresponding vehicle and an accumulated learning gas mileage value of the driver that is accumulatively operated depending on the driving patterns of the driver; and multiplying the arithmetic average as a learning gas mileage by a value obtained by measuring the current amount of remaining fuel." Lee further teaches ([0053]): "The DTE in the autonomous driving mode can be calculated by multiplying a current amount of remaining fuel by the calculated final learning gas mileage for the autonomous driving." Lee even further teaches ([0069]): “The various embodiments disclosed herein, including embodiments of the DTE dual-display apparatus and/or elements thereof, can be implemented using one or more processors coupled to a memory…”
calculating, by the controller, a final fuel efficiency of each drive mode using… a consumption energy of each drive mode or a fuel efficiency of each drive mode, and a learning fuel efficiency obtained by performing learning while the vehicle is being driven;
Lee (900) teaches ([0065]): "The calculator 102 calculates... A final learning gas mileage is calculated by compensating for the predicted learning gas mileage using an accumulated driving learning compensation factor that is renewed by learning after each autonomous driving operation." Lee (900) further teaches ([0037]): "The driving learning compensation factor is calculated by an error value obtained by comparing the calculated predicted learning gas mileage with a gas mileage resulted from a real autonomous driving operation." Lee even further teaches ([0069]): “The various embodiments disclosed herein, including embodiments of the DTE dual-display apparatus and/or elements thereof, can be implemented using one or more processors coupled to a memory…”
and calculating, by the controller, a DTE of each drive mode based on the calculated final fuel efficiency of each drive mode,
Lee (900) teaches ([0043]): "Calculating the driver driving mode DTE may include: calculating an arithmetic average between the single fixed gas mileage value provided from the manufacturer of the corresponding vehicle and an accumulated learning gas mileage value of the driver that is accumulatively operated depending on the driving patterns of the driver; and multiplying the arithmetic average as a learning gas mileage by a value obtained by measuring the current amount of remaining fuel." Lee further teaches ([0053]): "The DTE in the autonomous driving mode can be calculated by multiplying a current amount of remaining fuel by the calculated final learning gas mileage for the autonomous driving." Lee even further teaches ([0069]): “The various embodiments disclosed herein, including embodiments of the DTE dual-display apparatus and/or elements thereof, can be implemented using one or more processors coupled to a memory…”
However, Lee (900) does not outright teach accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, collecting drive data including an accumulated drive distance of each drive mode, and calculating a final fuel efficiency of each drive mode using a drive distance of each drive mode. Konishi teaches a vehicle which calculates fuel mileage, comprising:
and accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, 
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
collecting, by a controller, drive data including an accumulated drive distance of each drive mode,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
calculating, by the controller, a final fuel efficiency of each drive mode using a drive distance of each drive mode…
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900) to incorporate the teachings of Konishi to provide accumulating a drive distance of the selected drive mode while a vehicle is being driven in the selected mode, collecting drive data including an accumulated drive distance of each drive mode, and calculating a final fuel efficiency of each drive mode using a drive distance of each drive mode. Lee (900) and Konishi are both concerned with vehicle fuel use and efficiency; accordingly, one would be motivated to incorporate the teachings of Konishi, as doing so allows for the determination of fuel efficiency based at least in part on driving distance. Konishi illustrates the advantage of this determination through determining fuel efficiency for both EV driving and HEV driving, allowing for a comparison of energy consumption in both modes which each have their own respective driving distances.
However, neither Lee (900) nor Konishi outright teach calculating the final fuel efficiency of each drive mode by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode according to the disclosed formula. Kim (758) teaches a technique for calculating distance to empty in an electric vehicle, comprising:
wherein the final fuel efficiency of each drive mode is calculated by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode,
Kim (758) teaches ([0043]): "For calculation of average fuel efficiency, a weighted average method in which a weighted value is applied to each fuel efficiency may be used. For example, the average fuel efficiency may be expressed as Equation (1)." Equation 1 is included below. Kim (758) further teaches ([0044]): "where R0 is a past driving average fuel efficiency, A1, A2, A3, An and B denote weighted value, a[0], a[1], a[2], and a[n-1] denote fuel efficiencies of each driving cycle, and b[0] denotes a certified fuel efficiency."  Kim (758) even further teaches: “In order to calculate the average value, a weighted average technique of applying a weighted value to each fuel efficiency may be used.” The numerator of Equation 1 corresponds to the total drive distance of each drive mode, while the denominator corresponds to the total drive distance. The Examiner notes that Equation 1 may be expanded, as is demonstrated below. In such an expansion, it becomes clear that the weighted value of each term is normalized by the sum of all weighted values (i.e., as is done during a weighted average technique). Such an implementation amounts to a ratio of the total drive distance to the total drive distance of each drive mode, particularly since fuel efficiencies are known to possess units corresponding to distance/unit of fuel (or similar; Kim (758) uses units of km/%)

    PNG
    media_image1.png
    120
    1163
    media_image1.png
    Greyscale

                
                    R
                    0
                    =
                     
                    
                        
                            A
                            1
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    0
                    ]
                    +
                    
                        
                            A
                            2
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    1
                    ]
                    +
                    …
                    +
                    
                        
                            A
                            n
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    a
                    [
                    n
                    -
                    1
                    ]
                    +
                    
                        
                            B
                        
                        
                            (
                            A
                            1
                            +
                            A
                            2
                            +
                            A
                            3
                            +
                            …
                            +
                            A
                            n
                            +
                            B
                            )
                        
                    
                    b
                    [
                    0
                    ]
                
            
using the formula below, wherein, CRF is a final fuel efficiency of each drive mode, DM is a drive distance of each drive mode, Dr is the total drive distance. CRM is a fuel efficiency of each drive mode which becomes the drive data, and CRL is a learning fuel efficiency.
in the calculating of the final fuel efficiency of each drive mode, the final fuel efficiency of each drive mode is a final fuel efficiency of each drive mode calculated using the formula below, wherein, CRF is a final fuel efficiency of each drive mode, DM is a drive distance of each drive mode, DT is the total drive distance, CRM is a fuel efficiency of each drive mode which becomes the drive data, and CRL is a learning fuel efficiency.
Kim (758) teaches ([0043]): "For calculation of average fuel efficiency, a weighted average method in which a weighted value is applied to each fuel efficiency may be used. For example, the average fuel efficiency may be expressed as Equation (1)." Equation 1 is included below. Kim (758) further teaches ([0044]): "where R0 is a past driving average fuel efficiency, A1, A2, A3, An and B denote weighted value, a[0], a[1], a[2], and a[n-1] denote fuel efficiencies of each driving cycle, and b[0] denotes a certified fuel efficiency." The Examiner notes that one of ordinary skill in the art would recognize that the ratio DM/DT of the instant application is a weighted value associated with the amount of driving done in a driving mode in relation to total driving distance.

    PNG
    media_image1.png
    120
    1163
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900) and Konishi to incorporate the teachings of Kim (758) to provide calculating the final fuel efficiency of each drive mode by performing blending for the actual drive fuel efficiency of each drive mode and for the learning fuel efficiency according to a ratio of the total drive distance to the drive distance of each drive mode. Lee (900) and Kim (758) are both particularly concerned with the determination of a distance to empty based on fuel efficiency. Accordingly, incorporating the teachings of Kim (758) by utilizing the equation of Kim (758) predictably provides a fuel efficiency determined using the known equation. One of ordinary skill in the art can reasonably be expected to modify the variable names and formula structure in order to form an identical equation.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (900), Konishi, and Kim (758) in view of Lee (US 2015/0185063 A1), hereinafter Lee (063).

Regarding claim 5, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 3. Lee (900) further teaches:
in the collecting of the drive data, the drive data further includes a total consumption energy or fuel efficiency while the vehicles is being driven,
Lee (900) teaches ([0058]): "Furthermore, after the autonomous driving operation is completed, the gas mileage value predicted before the driving operation and real gas mileage data for each section are compared with each other, and an error value obtained as the result of the comparison is used as a driving learning compensation factor by which the accumulated driving learning compensation factor is renewed, at step S530." 
However, neither Lee (900), Konishi, nor Kim (758) outright teach storing the obtained drive data when the drive data satisfies a predetermined fuel efficiency learning condition. Lee (063) teaches:
and the obtained drive data is stored when the drive data satisfies a predetermined fuel efficiency learning condition.
Lee (063) teaches ([0056]): "The learned fuel efficiency may be updated by calculating a fuel efficiency of each predetermined renewal distance (for example, 100 m) with a constant weight value." The Examiner notes that the act of updating the learned fuel efficiency amounts to at least some form of storage in memory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to incorporate the teachings of Lee (063) to provide storing the obtained drive data when the drive data satisfies a predetermined fuel efficiency learning condition. Here, Lee provides the predetermined fuel efficiency learning condition of updating the fuel efficiency based on 100 m segments. Thus, incorporating the teachings of Lee predictably provides updating fuel efficiency over a predetermined segment rather than the trip as a whole, providing a more precise approximation of vehicle fuel efficiency.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (900), Konishi, and Kim (758) in view of Kim (US 2013/0253740 A1), hereinafter Kim (740).

Regarding claim 6, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 3. However, neither Lee (900) nor Konishi outright teach calculating a fuel efficiency from the total drive distance and the total consumption energy which are accumulated after the previous fuel efficiency has been updated and updating the learning fuel efficiency to the newly calculated learning fuel efficiency, and storing the newly calculated learning fuel efficiency. Kim (758) further teaches:
when the total drive distance travelled by the vehicle reaches a predetermined set distance after updating a previous fuel efficiency, the method further includes: calculating, by the controller, a fuel efficiency from the total drive distance and the total consumption energy which are accumulated after the previous fuel efficiency has been updated;
Kim (758) teaches ([0040]): "In this case, the fuel efficiency (km/%) of the driving cycle may be expressed as accumulation driving distance of a corresponding driving cycle (km)/ΔSOC(%), where ΔSOC(%)=SOC(%) immediately after a previous charging-SOC(%) just before a current charging of the battery."
and updating, by the controller, the learning fuel efficiency to the newly calculated learning fuel efficiency, and storing the newly calculated learning fuel efficiency.
Kim (758) teaches ([0040]): "In this case, the fuel efficiency (km/%) of the driving cycle may be expressed as accumulation driving distance of a corresponding driving cycle (km)/ΔSOC(%), where ΔSOC(%)=SOC(%) immediately after a previous charging-SOC(%) just before a current charging of the battery." Kim (758) further teaches ([0041]): "The fuel efficiency calculated above may be stored in n buffers of a storage device. Since the fuel efficiencies of all driving cycles may be stored n buffers, the oldest fuel efficiency data may be deleted when a new fuel efficiency data is stored."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to further incorporate the teachings of Kim (758) to provide calculating a fuel efficiency from the total drive distance and the total consumption energy which are accumulated after the previous fuel efficiency has been updated and updating the learning fuel efficiency to the newly calculated learning fuel efficiency, and storing the newly calculated learning fuel efficiency. Further incorporating the teachings of Kim (758) would be advantageous, as storage space is frequently limited; storing the newly calculated learning fuel efficiency in the same manner as Kim (758) would result in preserving most-recent fuel efficiency information (which is correspondingly more indicative of the vehicle's current or most recent fuel efficiency).
However, neither Lee (900), Konishi, nor Kim (758) outright teach calculating a new learning fuel efficiency by adding the calculated fuel efficiency, which is calculated from the total drive distance and the total consumption energy, to the previous learning fuel efficiency, and by obtaining an average of the same. Kim (740) teaches a technique for calculating distance to empty in an electric vehicle, comprising:
calculating, by the controller, a new learning fuel efficiency by adding the calculated fuel efficiency, which is calculated from the total drive distance and the total consumption energy, to the previous learning fuel efficiency, and by obtaining an average of the same;
Kim (740) teaches ([0016]): "In an exemplary embodiment, the calculating of the learning DTE may include: … blending the past driving average fuel efficiency (R1) and the current driving fuel efficiency (R2); and calculating a final learning DTE from a driving fuel efficiency (R3) obtained by the blending of the past driving average fuel efficiency (R1) and the current driving fuel efficiency (R2)." Kim (740) further teaches ([0017]): "In another exemplary embodiment, the blending of the past driving average fuel efficiency and the current driving fuel efficiency may include calculating the driving fuel efficiency (R3) using a weighted average method in which weighted values are applied to the past driving average fuel efficiency (R1) and the current driving fuel efficiency (R2)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to incorporate the teachings of Kim (740) to provide calculating a new learning fuel efficiency by adding the calculated fuel efficiency, which is calculated from the total drive distance and the total consumption energy, to the previous learning fuel efficiency, and by obtaining an average of the same. Kim (740) is likewise directed towards the calculation of distance to empty; as such, it would be beneficial to incorporate the teachings of Kim (740), which provides a blending of current and past average (i.e., learning) fuel efficiencies in order to determine a new learning fuel efficiency. This is particularly advantageous, at it allows for the learning fuel efficiency to update as the vehicle operates, providing a more accurate and up-to-date assessment of the vehicle's fuel economy.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (900), Konishi, and Kim (758) in view of You et al. (US 2017/0343366 A1), hereinafter You.

Regarding claim 7, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 1. However, Lee (900) does not outright teach collecting, by the controller, consumption energy or fuel consumption information which is accumulated for each drive mode while the vehicle is being driven. Konishi further teaches:
the collecting of the drive data includes: collecting, by the controller, consumption energy or fuel consumption information which is accumulated for each drive mode while the vehicle is being driven,
Konishi teaches ([0047]): "Further, in Step S6, the controller 31 calculates electric mileage (km/kWh) during EV driving based on the amount of power (kWh) taken out from the high-current battery 4 during driving in the EV during mode and a driving distance (km) in the EV driving mode. On the other hand, a fuel consumption amount (L) is calculated by integrating a fuel injection amount from the injector during driving in the HEV driving mode, and fuel mileage (km/L) during HEV driving is calculated based on the calculated fuel consumption amount (L) and a driving distance (km) in the HEV driving mode."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to further incorporate the teachings of Konishi to provide collecting, by the controller, consumption energy or fuel consumption information which is accumulated for each drive mode while the vehicle is being driven. Further incorporating the teachings of Konishi would be advantageous, as it would be beneficial to know the amount of fuel/energy consumption used in each driving mode; this would beneficially help to determine which mode provides the best fuel/energy efficiency. As recognized by Konishi ([0104]), such an arrangement allows for more accurate fuel supply based on these considerations.
However, neither Lee (900) nor Konishi outright teach obtaining the final fuel efficiency by dividing the drive distance of each drive mode by the consumption energy or fuel consumption of the corresponding mode. You teaches a vehicle system and navigation path selecting method, comprising:
wherein the fuel efficiency of each drive mode used when calculating the final fuel efficiency is a value obtained by dividing the drive distance of each drive mode, which is collected as the drive data, by the consumption energy or fuel consumption of the corresponding mode.
You teaches ([0029]): "According to an exemplary embodiment, the processor 170 may calculate the average fuel efficiency using information about the driving distance and battery consumption sensed by the sensor 130. For example, the processor 170 may calculate the average fuel efficiency by dividing the driving distance by battery quantity (or a power amount) consumed by the motor."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to incorporate the teachings of You to provide obtaining the final fuel efficiency by dividing the drive distance of each drive mode by the consumption energy or fuel consumption of the corresponding mode. As with Konishi above, such an implementation beneficially allows for a determination of fuel efficiency of each driving mode, which may have different fuel consumption rates and driving distances. Since this data is already known by the system, one of ordinary skill in the art would be readily capable of obtaining the fuel efficiency of each drive mode in this manner.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (900), Konishi, and Kim (758) in view of Katanoda (US 2018/0029500 A1).

Regarding claim 10, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 9. However, neither Lee (900) nor Konishi outright teach determining the final fuel efficiency of the drive mode which represents a maximum drive distance among the drive distances of the respective drive modes as the reference fuel efficiency. Katanoda teaches a travelable distance calculation system and method for a vehicle, comprising:
determining, by the controller, the final fuel efficiency of the drive mode which represents a maximum drive distance among the drive distances of the respective drive modes as the reference fuel efficiency.
Katanoda teaches ([0016]): "Preferably, the display device may be configured to display at least one of a distribution of the second data..." Katanoda further teaches ([0010]): "...the second data including the energy consumption history of a plurality of vehicles other than the target vehicle." One of ordinary skill in the art would be motivated to modify the second data such that the energy consumption history is associated with drive modes of the host vehicle rather than histories of other vehicles. Katanoda even further teaches ([0020]): "For example, it is possible that the user selects data with the longest travelable distance (that is, theoretically best data with the most efficient energy consumption) from the distribution displayed on the display device and, then, drives the vehicle so that the travelable distance becomes as close as possible to the travelable distance of the data."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to incorporate the teachings of Katanoda to provide determining the final fuel efficiency of the drive mode which represents a maximum drive distance among the drive distances of the respective drive modes as the reference fuel efficiency. While the determination of Katanoda is made by a user, one of ordinary skill in the art would be motivated to modify this determination such that it is made with a controller of Lee (900) or Konishi. Such an arrangement is beneficial, as it allows for the use of the reference fuel efficiency in future vehicle activities so as to maintain vehicle performance as close as possible to the reference, as recognized by Katanoda ([0020]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (900), Konishi, and Kim (758) in view of Takeuchi et al. (US 2013/0288206 A1), hereinafter Takeuchi.

Regarding claim 11, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 9. However, neither Lee (900) nor Konishi outright teach that, when the deviation in final fuel efficiency between the drive modes is greater than a maximum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the maximum value. Takeuchi teaches a driving evaluation system and vehicle-mounted device, comprising:
when the deviation in final fuel efficiency between the drive modes is greater than a maximum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the maximum value.
Takeuchi teaches ([0038]): "When there is reference data for the same section as described above, it is determined whether the difference between the fuel efficiency value acquired in Step S105 and the reference data is beyond a predetermined range (for example, a range off 10% of the reference data), that is, whether the difference between the fuel efficiency value and the reference data is greater than an upper limit threshold value (for example, a value of +10% of the reference data) or less than a lower limit threshold value (for example, a value of -10% of the reference data) (Step S108)." Takeuchi further teaches ([0039]): "When the difference between the fuel efficiency value and the reference data is beyond the predetermined range, it is determined whether the same fuel efficiency value as that when the vehicle traveled in the section n times (n.gtoreq.1) in the past is obtained, that is, whether the same fuel efficiency value is consecutively obtained a plurality of times including the current time (Step S109). When the same fuel efficiency value as that when the vehicle traveled in the section n times in the past is obtained, the fuel efficiency value is set as the reference data for the current section in which the vehicle travels (Step S107)." Thus, setting the new fuel efficiency data which exceeds the maximum value further serves to set the maximum value of the predetermined set range to +10% of the reference data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to incorporate the teachings of Takeuchi to provide, when the deviation in final fuel efficiency between the drive modes is greater than a maximum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the maximum value. Such an arrangement is beneficial, as it allows for the predetermined set range to change based on whether or not the fuel efficiency differs from the expected fuel efficiency. The implementation of Takeuchi is particularly advantageous in that the determination can be made over multiple sections of a journey. This would help to accommodate/take into consideration the multiple driving modes of the vehicle, which would operate over different sections of a route.

Regarding claim 12, Lee (900), Konishi, and Kim (758) teach the aforementioned limitations of claim 9. However, neither Lee (900) nor Konishi outright teach that, when the deviation in final fuel efficiency between the drive modes is less than a minimum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the minimum value. Takeuchi teaches a driving evaluation system and vehicle-mounted device, comprising:
when the deviation in final fuel efficiency between the drive modes is less than a minimum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the minimum value.
Takeuchi teaches ([0038]): "When there is reference data for the same section as described above, it is determined whether the difference between the fuel efficiency value acquired in Step S105 and the reference data is beyond a predetermined range (for example, a range off 10% of the reference data), that is, whether the difference between the fuel efficiency value and the reference data is greater than an upper limit threshold value (for example, a value of +10% of the reference data) or less than a lower limit threshold value (for example, a value of -10% of the reference data) (Step S108)." Takeuchi further teaches ([0039]): "When the difference between the fuel efficiency value and the reference data is beyond the predetermined range, it is determined whether the same fuel efficiency value as that when the vehicle traveled in the section n times (n.gtoreq.1) in the past is obtained, that is, whether the same fuel efficiency value is consecutively obtained a plurality of times including the current time (Step S109). When the same fuel efficiency value as that when the vehicle traveled in the section n times in the past is obtained, the fuel efficiency value is set as the reference data for the current section in which the vehicle travels (Step S107)." Thus, setting the new fuel efficiency data which exceeds the minimum value further serves to set the maximum value of the predetermined set range to -10% of the reference data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee (900), Konishi, and Kim (758) to incorporate the teachings of Takeuchi to provide, when the deviation in final fuel efficiency between the drive modes is less than a minimum value of the predetermined set range, the final fuel efficiency of the drive mode from which the deviation is calculated with the reference fuel efficiency is corrected to adjust the deviation to become the minimum value. Such an arrangement is beneficial, as it allows for the predetermined set range to change based on whether or not the fuel efficiency differs from the expected fuel efficiency. The implementation of Takeuchi is particularly advantageous in that the determination can be made over multiple sections of a journey. This would help to accommodate/take into consideration the multiple driving modes of the vehicle, which would operate over different sections of a route.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kranz et al. (US 2009/0099724 A1) teaches methods and systems for monitoring of motor vehicle fuel efficiency, including the correction of deviations from a historical fuel efficiency. Wang (US 2013/0073113 A1) teaches a vehicle and method for estimating a range for the vehicle, wherein the vehicle is operated a variety of drive modes (e.g., electric-only mode and generator drive mode). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662